230 Pa. Super. 342 (1974)
Commonwealth
v.
Wenyon, Appellant.
Superior Court of Pennsylvania.
Argued June 14, 1974.
September 23, 1974.
Before WATKINS, P.J., JACOBS, HOFFMAN, CERCONE, PRICE, VAN DER VOORT, and SPAETH, JJ.
*343 Charles J. Weiss, with him Timoney, Knox, Avrigian & Hasson, for appellant.
Stewart J. Greenleaf, Assistant District Attorney, with him William T. Nicholas, First Assistant District Attorney, and Milton O. Moss, District Attorney, for Commonwealth, appellee.
OPINION BY VAN der VOORT, J., September 23, 1974:
The record shows that on December 27, 1973, the appellant was tried before a District Justice of the Peace and found guilty of violating Section 1028(a) of The Vehicle Code (75 P.S. § 1028(a)), in that he had failed to heed a red traffic signal.
After payment of fine and costs, the appellant appealed to the Court of Common Pleas, where a hearing de novo was held. At the conclusion of the hearing, the lower court stated on the record that: "The appeal is dismissed." Moreover, in an opinion prepared by the lower court, it is again noted that "The defendant's appeal was properly dismissed."
While it is implicit in the lower court's actions and opinion that it considered the evidence supportive of a finding of guilt, we must nevertheless follow established procedure and remand this matter in order that the lower court enter a finding of guilty or not guilty, and if guilty to impose sentence. Commonwealth v. Alton, 209 Pa. Super. 168, 224 A.2d 792 (1966); Commonwealth v. Young, 184 Pa. Super. 658, 135 A.2d 774 (1957).
Reversed and remanded with a procedendo.